DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “6a”, “6b”, “7c” (Figure 2B), “8a”, “8b”, “9c” (Figure 3A) and “10”, “10a”, “11” (Figure 3B)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 1, “wherein, between step A and step B” would be better recited as “wherein, between the steps of setting the value of at least one input operating parameter and calculating the values of the remaining, unselected operating parameters,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 1-2 recite “the operating parameters of a sealing unit of the follower type in a product packing machine,”. This limitation renders the claim indefinite as “the operating parameters” and “the follower type” lack antecedent basis within the claim and it is not readily clear what is being referenced. Even further, “the follower type” renders the claim further indefinite as “follower type” is unclear as it is not readily clear what such a phrase is encompassing. Specifically the term “type” comprises an indefinite boundary and therefore renders the limitations further indefinite.
Further regarding Claim 1, lines 8 and 10 recite “setting the value” and “the values of the remaining”. These limitations lack antecedent basis within the claim and it is not readily clear what is being referenced and therefore renders the claim indefinite. 
Even further regarding Claim 1, lines 8-9 recite “setting the value…parameter selectable at least between sealing time and production speed”. This limitation renders the claim further indefinite as the phrase “at least between” renders it unclear if the Applicant is attempting to claim alternatives of other parameters outside of the sealing time and production speed. Note that if Applicant is attempting to encompass further parameters, this renders it unclear as to whether this limitation is positively requiring any of the “sealing time” and “production speed”. Also, the phrase “at least” as outlined above may be attempting to claim other parameters, but the manner in which this is claimed introduces an indefinite boundary of alternative scopes of the claim and therefore renders the claim indefinite. 
Again regarding Claim 1, lines 11-13 recite “wherein one or more of the remaining operating parameters are subject to restrictions connected with the machine architecture”. This limitation renders the claim further indefinite as it is unclear as to what is meant by “subject to restrictions connected with the machine architecture” and further lines 14-15 recite “checking that the values calculated are compatible with respective reference ranges and/or with the restrictions” which render the claim further indefinite as it is unclear as to what would be readily considered as “compatible” with “reference ranges” and/or “restrictions”. 
Regarding Claim 4, the claim recites “if the step of checking returns a result that at least one of the parameters calculated is not compatible with the respective reference ranges and/or with the restrictions, the method comprises a further step of recalculating…”. The scope of such a limitation is indefinite as it would appear that the claim is in some form of alternative limitation, however, it is unclear as to how the claim further limits the claimed invention of Claim 1 if the alternative of the checking step not returning such a result.
Regarding Claim 6, line 3 recites “the product processed”. This limitation lacks antecedent basis within the claim and therefore renders the claim indefinite. Further, Claim 6 line 4 recites “different format is selected, in particular by an operator”. This limitation renders the claim indefinite because it is unclear whether the limitation  following the phrase “in particular” is part of the claimed invention as such a recitation would seem to be introducing an optional limitation but this is unclear.  See MPEP § 2173.05(d).
Regarding Claims 7 and 8, both claims introduce several alternative limitations with the use of multiple recitations of “and/or” with reference to the claimed parameters and given the multiplicity of such recitations, a definite scope of the claims cannot be readily attained given the unduly amount of alternatives presented. 
Regarding Claim 9, lines 2-3 recite “the at least one input operating parameter”. This limitation lacks antecedent basis within the claim and therefore renders the claim indefinite. It would appear this is referencing the parameter defined in claim 1 however, reference to claim 1 is not made until later in the claim. 
Claims 2-3 and 5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (WO 2013/164985- cited in the IDS).
Regarding Claim 1, Sasaki discloses a method for controlling the operating parameters of a sealing unit (7; Figure 3) of the follower type in a product packing machine (1; Figure 3), wherein the sealing unit (7) comprises a sealing module (71) movable with reciprocating motion (see Figure 4; Para. 0026) along a feed path (downward path; see Para. 0023) of a tubular film (T) to be sealed, wherein the sealing module (7) comprises two sealing elements (71) which are movable relative to each other along a sealing direction (“inward to each other”) transverse to the feed path (Para. 0026), the method being implemented in accordance with a plurality of operating parameters and comprising the following steps: 
A. setting the value (via “input/display means 10”; Figure 5) of at least one input operating parameter selectable at least between sealing time and production speed (see “the operating speed”, “bag length”, “sealing time”, etc.; Para. 0037); 
B. calculating (via “calculating means 91”) the values of the remaining, unselected operating parameters (“transport speed of the tubular packaging material”, “the linear distance from B to C”/stroke length, “angular velocity” of the sealing elements 71; Para. 0037, 0045) as a function of the at least one set value (see Para. 0038 which discloses determining the values based on the input set value), wherein one or more of the remaining operating parameters are subject to restrictions connected with the machine architecture (See Para. 0037 which discloses “Considering the constraint conditions and the load characteristics of the servomotor M2” when determining/calculating the values and Para. 0038 further elaborates that the calculations consider “mechanical and electrical constraints”); 
C. checking that the values calculated are compatible with respective reference ranges and/or with the restrictions (see Para. 0037, 0038 and 0056 which disclose that the calculations and setting of the values are carried out while considering the mechanical and electrical constraints of the machine and Para. 0056 discloses imposing such constraints and therefore the calculated values are clearly checked according to the constraints; note that operation of the machine can also be readily viewed as a “checking” as if the values are outside of the constraints, it can be readily assumed that the machine will not function as intended if at all).  

Regarding Claim 2, Sasaki discloses the step of calculating the remaining operating parameters (Paras. 0037-0038) is carried out by a control unit (9) using a predetermined optimization routine (routine associated with calculation means 91; see Para 0037, 0038, 0045 and note that in order to calculate the values as outlined some form of routine, function, or characteristic relationship must be followed).  

Regarding Claim 3, Sasaki discloses the predetermined optimization routine is run by iterating at least the step of calculating (via 91) until the values calculated fall within the respective ranges of reference operating values and/or are compatible with the restrictions (“mechanical and electrical constraints”; see Para. 0037, 0039, 0056 which discloses that the constraints are imposed and considered while the values are determined/calculated and therefore it can be readily interpreted that the calculation is done via at least one iteration to obtain values that are compliant with the constraints/restrictions).  

Regarding Claim 7, Sasaki discloses the remaining operating parameters comprise stroke length (“the linear distance in the B to C section”; Para. 0037) and acceleration of the sealing module (71) along the feed path (See Figure 2 as the differences in angular velocities will readily yield acceleration values; see also Para. 0042); and acceleration of the sealing elements (71) along the sealing direction (via M2 and arm 72; Para. 0042).  

Regarding Claim 8, Sasaki discloses the step of setting the value of at least one input operating parameter (i.e. “operating speed” bags/minute) is carried out by also setting at least one shape, duration, temporal position of an acceleration or deceleration ramp of the sealing module (71) along the feed direction (note Figure 2 shows the shape of the velocity profile of the sealing module that is set based on the input parameters which readily includes a shape, duration and temporal positions of accelerations/decelerations of the sealing module).  

Regarding Claim 9, Sasaki discloses a flow-pack machine (1; Figure 3) for packing products in a tubular film (T), wherein the machine (1) comprises a control panel (10; Figure 5) configured for entering at least one input operating 16parameter (Para. 0037) and a processor (control means 9 including calculation means 91) configured for carrying out the steps of the method according to claim 1 (see Claim 1 rejection above; see Paras. 0037-0039, 0045, 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2013/164985- cited in the IDS), in view of Christ (US PGPUB 2006/0117718).
Regarding Claim 1, assuming arguendo that Sasaki does not readily disclose checking that the values calculated are compatible with respective reference ranges and/or with the restrictions, in which the Examiner does not readily concede to, further attention can be brought to the teachings of Christ. 
Christ teaches another packaging machine including a sealing station (10; Figure 1) and operation thereof wherein the operation includes selecting a desired cycle rate (Para. 0014) and calculating the transport speed (V; Figure 2) and temperature (T) based on a characteristic curve (K) wherein the speed (Vs) and temperature (Ts) are adjusted in a manner in which the values are checked against respective admissible reference ranges (between Vmin and Vmax and within “envelope H1 and H2” shown in Figure 2) to maintain the determined values within the range (See Paras. 0027-0030; note that some form of “checking” is clearly occurring as the temperature and speed are incrementally adjusted until the values fall within the reference range associated within the curve K).
Comparing adjustable values of parameters with a desired/permissible range of values is known in many areas. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the operation of Sasaki such that the determined/calculated values of parameters are compared against admissible/ reference ranges as taught by Christ in order to ensure a good quality seal as taught by Christ (i.e. see Para. 0015).
Regarding Claims 2-3 and 7-9, refer to the 102 rejections above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2013/164985- cited in the IDS), by itself or in view of Christ (US PGPUB 2006/0117718), as applied to Claim 1, and in further view of Lutz (US PGPUB 2019/0177022).
Regarding Claim 4, Sasaki, by itself or as modified in view of Christ, discloses essentially all elements of the claimed invention but fails to disclose if the step of checking returns a result that at least one of the parameters calculated is not compatible with the respective reference ranges and/or with the restrictions, the method comprises a further step of 15recalculating the remaining values using a different optimization routine and/or setting a different value for the at least one input operating parameter.  
Attention can be brought to the teachings of Lutz which includes another method for controlling operating parameters of a sealing unit of a packaging machine (1; Figure 1) wherein values for setting parameters are set and a corresponding dynamic threshold value is calculated and when checked against a setting range, if the dynamic threshold value exceeds a setting range (reference ranges and/or with the restrictions) of the machine (1), then the value of the setting parameter/input parameter is changed as required (see Para. 0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the control method of Sasaki such that after the input parameters are set, the calculated values (or calculated thresholds) are checked/compared to an acceptance (setting) range as taught by Lutz. By modifying Sasaki in this manner, operation according to setting parameters that are outside of the machine’s capability can be prevented as taught by Lutz (see Para. 0018). Further it is noted that with such a checking step, damage to the machine or product can be readily prevented. 


Regarding Claim 5, Sasaki, by itself or as modified in view of Christ, discloses essentially all elements of the claimed invention but fails to disclose a step of checking that the set value of the at least one input operating parameter falls within a predetermined and/or pre-stored acceptance range prior to the calculating step.
Attention can be brought to the teachings of Lutz which includes another method for controlling operating parameters of a sealing unit of a packaging machine (1; Figure 1) wherein values for setting parameters are set and a corresponding dynamic threshold value is determined and if the dynamic threshold value exceeds a setting range (pre-stored acceptance range) of machine (1), then the value of the setting parameter is changed as required (see Para. 0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the control method of Sasaki such that after the input parameters are set, the corresponding values (or calculated thresholds) are checked/compared to an acceptance (setting) range as taught by Lutz. By modifying Sasaki in this manner, operation according to setting parameters that are outside of the machine’s capability can be prevented as taught by Lutz (see Para. 0018). Further it is noted that with such a checking step, damage to the machine or product can be readily prevented. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2013/164985- cited in the IDS), in view of Christ (US PGPUB 2006/0117718), as applied to Claim 1, and in further view of Nakagawa (US PGPUB 2003/0074865).

Regarding Claim 6, Sasaki, as modified in view of Christ, discloses essentially all elements of the claimed invention but fails to disclose the reference ranges and/or the restrictions of at least some of the remaining operating parameters are a function of a format of the product processed in the machine and are automatically changed if a different format is selected, in particular by an operator setting a different format and thus causing the respective reference ranges and/or restrictions to be loaded from a memory unit.  
Attention can be brought to the teachings of Nakagawa. Nakagawa teaches another method of packaging and controlling parameters, of a machine (Figure 1), within the method of packaging wherein values are set (via input 40; Figure 2) for input parameters (such as bags/time, size of bags, kind of articles, etc.; see Para. 0035, 0044-0045) and values of control parameters (i.e. angular velocity) are calculated based on the input values (Para. 0046). Therefore Nakagawa teaches operating parameters being a function of the format of the product processed and are automatically changed if different formats are selected (see Para. 0044-0046).
Note that Christ teaches comparing operating parameters to reference ranges and/or the restrictions. Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have readily adjusted the referenced ranges/restrictions (clearly disclosed by Christ) incorporated in Sasaki based on the format of the product as Nakagawa teaches adjusting the operating parameters based on the format of the product. By modifying Sasaki in this manner, the operation of the sealing can be optimized based on the type of package being produced and the versatility of the packaging system increased. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Waite (USP 3,164,938) discloses temperature feedback control method in a packaging machine.
-Orsini (US PGPUB 2021/0269182) discloses velocity control of sealing jaws in a packaging machine.
-Thaerigen (US PGPUB 2016/0193783) discloses a sealing station comprising a drive control unit (40a; Figure 2) wherein the sealing time can be adjusted, within the limits defined, in particular, by variables such as maximum deflection, maximum acceleration and maximum velocity of the displacement movement independently of the velocity of the film tube in the transport direction (Para. 0020).
-Borgstrom (US PGPUB 2018/0050829) discloses a sealing unit which sets operating parameters to achieve a sealing characteristic.
-Lachenmaier (US PGPUB 2012/0167531) and Arai (US PGPUB 2017/0129633) discloses a sealing unit which controls a sealing/pushing force applied to the film. 
-Kammler (US PGPUB 2006/0064945) discloses a sealing unit which sets a sealing time factor and controls the sealing unit based on the sealing time factor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/3/2022